PUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


JAMES H. SPRIGGS,                          
                    Plaintiff-Appellant,
                v.
                                                  No. 99-2393
DIAMOND AUTO GLASS; RICHARD A.
RUTTA; ERNEST STICKELL,
             Defendants-Appellees.
                                           
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
               Frederic N. Smalkin, District Judge.
                  (CA-97-1449-S, CA-98-1370-S)

                     Argued: September 28, 2000

                      Decided: February 22, 2001

         Before LUTTIG and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Vacated and remanded by published opinion. Judge King wrote the
opinion, in which Judge Luttig and Senior Judge Hamilton joined.


                               COUNSEL

ARGUED: Vickie Inge Fang, HERBERT DUBIN, Greenbelt, Mary-
land, for Appellant. Angus Robert Everton, MORGAN, SHELSBY,
CARLO, DOWNS & EVERTON, Hunt Valley, Maryland, for Appel-
lees. ON BRIEF: Alex T. Sliheet, HERBERT DUBIN, Greenbelt,
Maryland, for Appellant. Jonathan D. Fishbane, ROETZEL &
ANDRESS, Naples, Florida, for Appellees.
2                  SPRIGGS v. DIAMOND AUTO GLASS
                              OPINION

KING, Circuit Judge:

   James H. Spriggs appeals the district court’s award of summary
judgment to his former employer, Diamond Auto Glass ("Diamond"),
in Spriggs’s action alleging racial discrimination in violation of 42
U.S.C. § 1981 and Title VII of the Civil Rights Act of 1964, 42
U.S.C. §§ 2000e to 2000e-17. As we explain below, genuine issues
of material fact remain to be resolved in this dispute; we therefore
vacate the lower court’s judgment and remand the matter for trial.

                                   I.

   This case is before us for the second time. In Spriggs v. Diamond
Auto Glass, 165 F.3d 1015 (4th Cir. 1999) (Spriggs I), we briefly out-
lined the facts as alleged in the complaint. Therein we noted that
Spriggs, an African-American, had been employed by Diamond as a
customer service representative in its Forestville, Maryland store from
July 1993 until August 1995,1 and again from September 1996 until
February 1997. On both occasions, Spriggs left Diamond’s employ
dissatisfied with the company’s response to certain actions taken
toward him by his white supervisor, Ernest Stickell. The details of
these events having now been more fully developed through the dis-
covery process, we relate them here in the light most favorable to
Spriggs. See Hawkins v. PepsiCo, Inc., 203 F.3d 274, 276-77 (4th
Cir.) (citations omitted), cert. denied, 121 S. Ct. 181 (2000).

                                   A.

                                   1.

   At his deposition, Spriggs testified that he left Diamond the first
time because of Stickell’s incessant racial slurs, insults, and epithets.
Indeed, Stickell rarely hesitated to vilify anyone of African descent,
including Diamond employees (whom he proclaimed "niggers" or
    1
    From the materials produced during discovery, it now appears that
Spriggs initially separated from Diamond on September 7, 1995. See
infra note 10.
                   SPRIGGS v. DIAMOND AUTO GLASS                      3
"monkeys") and customers of the business. Not even Stickell’s wife,
an African-American, was off-limits, as Stickell repeatedly referred to
her as a "black bitch" in Spriggs’s presence. Stickell often became
enraged during telephone conversations with his wife, causing him to
"fly into a barrage of racial obscenities towards her and slam the
phone down. She would call back. Once again, she was a no-good
nasty bitch. It was continuous daily." J.A. 195.

                                   2.

   Spriggs was eventually persuaded to return to the Forestville store
on management’s assurance that Stickell would be kept in check. It
quickly became clear, however, that Diamond would not deliver on
its promise, as Stickell’s behavior did not improve, but actually wors-
ened. In addition to maintaining his routine of talking about his wife
in racially derogatory terms, Stickell habitually called Spriggs a
"monkey," "dumb monkey," and "nigger." In one particularly egre-
gious episode, Stickell placed a picture of a monkey between the
pages of a parts manual (known as a "NAG book") that Spriggs regu-
larly used. Stickell had captioned the picture with X’s and O’s, along
with the notation "so you’ll never forget who you are." J.A. 209.

   On Thursday, February 6, 1997, Spriggs walked out of the Forest-
ville store "to alleviate the onslaught." J.A. 211. Spriggs attempted to
return to work the following Monday, February 10, but Stickell
denied him access to the premises. A dialogue ensued involving
Spriggs and various representatives of Diamond, including its presi-
dent, Richard Rutta. As a result of these discussions, Spriggs was
invited to resume working on March 10, 1997. When Spriggs arrived
on the appointed date, however, Stickell presented him with a formal
list of job duties, which Spriggs believed to be unduly onerous and
racially motivated. Rather than accept the new conditions, Spriggs
resigned his employment.

                                  B.

   Spriggs filed suit in the District of Maryland on April 30, 1997,
against Diamond, Rutta, and Stickell. The complaint alleged that the
defendants had violated 42 U.S.C. § 1981 by subjecting Spriggs to a
racially hostile work environment during both of his terms of employ-
4                   SPRIGGS v. DIAMOND AUTO GLASS
ment. When Spriggs protested his treatment, Stickell retaliated by
imposing unreasonable working conditions. This atmosphere of hos-
tility and retaliation reached its crescendo with the events of March
10, 1997, resulting in his constructive discharge.

   The defendants moved to dismiss the complaint under Fed. R. Civ.
P. 12(b)(6) on the ground that Spriggs had been an at-will employee
of Diamond and, as such, could not avail himself of § 1981, which
guarantees to persons the right "to make and enforce contracts." 42
U.S.C. § 1981(a). The district court agreed with the defendants’ posi-
tion, and it ordered the complaint dismissed with prejudice on Octo-
ber 15, 1997. Following the lower court’s denial on October 27, 1997,
of his motion for reconsideration, Spriggs filed a timely notice of
appeal.

   Subsequently, on November 19, 1997, Spriggs submitted a verified
charge to the Equal Employment Opportunity Commission
("EEOC"), averring that he had been discriminated against on account
of his race, in contravention of Title VII. The EEOC referred the
charge to the Maryland Commission on Human Relations, which
investigated the matter. On January 30, 1998, after the termination of
the state administrative proceedings, the EEOC issued Spriggs a right-
to-sue letter. See 29 C.F.R. § 1601.28(b). Thereafter, on April 29,
1998, Spriggs filed a second complaint in the district court, essentially
mimicking the factual allegations of the § 1981 complaint but assert-
ing entitlement to relief under Title VII.2

   On January 28, 1999, during the pendency of the Title VII proceed-
ings, we issued our decision in Spriggs I. Therein, we reversed the
district court’s dismissal of the § 1981 complaint, holding that
because "an at-will employment relationship is contractual . . . such
    2
    The second complaint contained an additional claim that, in Septem-
ber 1997, Stickell falsely gave Spriggs a negative job reference in retalia-
tion for Spriggs having asserted his Title VII rights during his tenure
with Diamond. The district court dismissed this claim because it was not
mentioned in the verified charge presented to the EEOC, and therefore
not properly exhausted. See Taylor v. Virginia Union Univ., 193 F.3d
219, 239 (4th Cir. 1999) (en banc) (citation omitted). The district court’s
ruling in this regard has not been appealed.
                    SPRIGGS v. DIAMOND AUTO GLASS                       5
relationships may therefore serve as predicate contracts for § 1981
claims." Spriggs I, 165 F.3d at 1018-19. Our reversal necessitated that
the case be remanded for further proceedings.

   By its order of March 12, 1999, the district court consolidated the
Title VII action with the § 1981 case on remand. A brief period of
discovery ensued, at the close of which the defendants moved for
summary judgment. On September 10, 1999, the district court entered
a final order awarding summary judgment to each defendant on all
claims. Spriggs appeals the judgment below only as to Diamond, hav-
ing abandoned his claims against the individual defendants.3

                                   II.

   We review the district court’s grant of summary judgment de novo.
Kubicko v. Ogden Logistics Servs., 181 F.3d 544, 551 (4th Cir. 1999).
Summary judgment is appropriate only in those cases where the
pleadings, affidavits, and responses to discovery "show that there is
no genuine issue as to any material fact and that the moving party is
entitled to judgment as a matter of law." Fed. R. Civ. P. 56(c); see
Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). A material fact
is one "that might affect the outcome of the suit under the governing
law." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A
disputed fact presents a genuine issue "if the evidence is such that a
reasonable jury could return a verdict for the non-moving party." Id.

                                   III.

   To survive summary judgment for Diamond on his claims of a
racially hostile work environment, Spriggs must demonstrate that a
reasonable jury could find Stickell’s harassment (1) unwelcome; (2)
based on race; and (3) sufficiently severe or pervasive to alter the con-
ditions of employment and create an abusive atmosphere. See Causey
v. Balog, 162 F.3d 795, 801 (4th Cir. 1998) (citation omitted). Fur-
ther, even if the record supports the conclusion that a triable issue
exists with regard to each of these three elements, Spriggs may not
  3
   See Brief of Appellant at 30 (requesting remand for trial on the merits
"only against Defendant Diamond Auto Glass and not against Defendant
Rutta and Defendant Stickell").
6                   SPRIGGS v. DIAMOND AUTO GLASS
prevail absent sufficient evidence of a fourth element: that "there is
some basis for imposing liability" on Diamond. Id. The elements are
the same under either § 1981 or Title VII. Id. at 804 (citing Gairola
v. Virginia Dep’t of Gen. Servs., 753 F.2d 1281, 1285 (4th Cir. 1985)).4

   There is no genuine dispute that Stickell’s actions and comments
were both unwelcome and based on race. We will therefore focus on
the third and fourth elements of the hostile work environment claims:
whether the harassment was sufficiently severe or pervasive, and
whether liability for Stickell’s conduct should be imputed to Dia-
mond.

                                    A.

   The degree of hostility or abuse to which Spriggs was exposed can
only be determined by examining the totality of the circumstances.
See Harris v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993). Relevant
considerations "may include the frequency of the discriminatory con-
duct; its severity; whether it is physically threatening or humiliating,
or a mere offensive utterance; and whether it unreasonably interferes
with an employee’s work performance." Id. To be actionable, the con-
duct must create an objectively hostile or abusive work environment,
and the victim must also perceive the environment to be abusive. Lis-
sau v. Southern Food Serv., Inc., 159 F.3d 177, 183 (4th Cir. 1998)
(citing Harris).

                                    1.

  During his initial term with Diamond, Spriggs was exposed on a
"continuous daily" basis to Stickell’s racist comments concerning
African-Americans in general, and Stickell’s wife most particularly.
    4
    Spriggs’s hostile work environment claims under the two provisions
are not coextensive, however. Although Spriggs seeks to impose liability
on Diamond under § 1981 with regard to both terms of employment, his
Title VII claim is confined to the events enumerated in the EEOC charge,
all of which took place during his second term. See Edelman v. Lynch-
burg College, 228 F.3d 503, 506 (4th Cir. 2000) (administrative exhaus-
tion prerequisite to assertion of Title VII claim in federal court) (citing
Taylor, 193 F.3d at 239, supra note 2).
                     SPRIGGS v. DIAMOND AUTO GLASS                           7
Although Diamond contends that conduct targeted at persons other
than Spriggs cannot be considered, its position finds no support in the
law. We are, after all, concerned with the "environment" of workplace
hostility, and whatever the contours of one’s environment, they surely
may exceed the individual dynamic between the complainant and his
supervisor. See Walker v. Ford Motor Co., 684 F.2d 1355, 1359 n.2
(11th Cir. 1982) ("The fact that many of the epithets were not directed
at [the plaintiff] is not determinative. The offensive language often
was used in [his] presence."); see also Hicks v. Gates Rubber Co., 833
F.2d 1406, 1415 (10th Cir. 1987) ("[O]ne of the critical inquiries in
a hostile environment claim must be the environment. Evidence of a
general work atmosphere therefore — as well as evidence of specific
hostility directed toward the plaintiff — is an important factor in eval-
uating the claim.").5

   Far more than a "mere offensive utterance," the word "nigger" is
pure anathema to African-Americans. "Perhaps no single act can
more quickly alter the conditions of employment and create an abu-
sive working environment than the use of an unambiguously racial
epithet such as ‘nigger’ by a supervisor in the presence of his subordi-
  5
   Accord Monteiro v. Tempe Union High Sch. Dist., 158 F.3d 1022,
1033-34 (9th Cir. 1998); Waltman v. International Paper Co., 875 F.2d
468, 477 (5th Cir. 1989); Vinson v. Taylor, 753 F.2d 141, 146 (D.C. Cir.
1985) (citation omitted); cf. Rodgers v. Western-Southern Life Ins. Co.,
12 F.3d 668, 674 (7th Cir. 1993) (court may consider "the lexicon of
obscenity that pervaded the environment of the workplace both before
and after the plaintiff’s introduction into its environs").
  Our decision in White v. Federal Express Corp., 939 F.2d 157 (4th
Cir. 1991), is not to the contrary. In White, we expressed our disagree-
ment with the district court that the plaintiff had made a prima facie
showing of a hostile work environment, noting, inter alia, the lower
court’s observation that "[m]ost of the racist incidents detailed . . . were
not directed against plaintiff . . . ." Id. at 160. The basis for our disagree-
ment however, was not the specific targeting of the offending conduct,
but the utter lack of any evidence that the plaintiff himself had been
offended. Id. at 161. Moreover, none of our discussion in this regard was
essential to deciding the case, inasmuch as we concluded that even if a
hostile work environment had existed, liability could not be imputed to
the employer. Id.
8                   SPRIGGS v. DIAMOND AUTO GLASS
nates." Rodgers v. Western-Southern Life Ins. Co., 12 F.3d 668, 675
(7th Cir. 1993) (citation and internal quotation marks omitted).6

   Stickell’s constant use of the word "monkey" to describe African-
Americans was similarly odious. To suggest that a human being’s
physical appearance is essentially a caricature of a jungle beast goes
far beyond the merely unflattering; it is degrading and humiliating in
the extreme. See Walker v. Thompson, 214 F.3d 615, 626 (5th Cir.
2000) (triable issue raised with regard to hostile work environment
where, inter alia, supervisors verbally assailed African-American
employees with physically humiliating comparisons to "monkeys"
and "slaves").

   Stickell’s frequent and highly repugnant insults were sufficiently
severe or pervasive (or both) to cause a person of ordinary sensibili-
ties to perceive that the work atmosphere at the Forestville store was
racially hostile. And there is plenty of evidence that Spriggs himself
regarded Stickell’s conduct as abusive. According to his affidavit sub-
mitted in opposition to Diamond’s motion for summary judgment,
Spriggs complained several times to his supervisors about Stickell’s
racial slurs.7 Spriggs stated that Stickell’s behavior "affected my emo-
    6
     Cf. Bailey v. Binyon, 583 F. Supp. 923, 927 (N.D. Ill. 1984) ("The use
of the word ‘nigger’ automatically separates the person addressed from
every non-black person; this is discrimination per se.").
   7
     The district court disregarded the affidavit evidence of Spriggs’s com-
plaints on the ground that his averments were inconsistent with his depo-
sition testimony. Memorandum Opinion of September 9, 1999, at 11 n.7
[hereinafter "Mem. Op."] (citing Rohrbough v. Wyeth Laboratories, Inc.,
916 F.2d 970 (4th Cir. 1990)). In Rohrbough, we reaffirmed the long-
standing principle that a party against whom summary judgment is
sought cannot create a jury issue by identifying discrepancies in his own
account of the facts. See id. at 975 (citing Barwick v. Celotex Corp., 736
F.2d 946, 960 (4th Cir. 1984)).
   Of course, for the rule in Rohrbough to apply, there must be a bona
fide inconsistency. The court below characterized the deposition testi-
mony as evidencing Spriggs’s failure to recall "any communication" to
Diamond complaining of Stickell’s conduct, which, if accurate, would
certainly contradict statements in Spriggs’s affidavit that he orally com-
plained to his immediate supervisor and later telephoned the District
                    SPRIGGS v. DIAMOND AUTO GLASS                          9
tional health and self esteem and interfered with my ability to concen-
trate on my work and effectively interact with my customers." J.A.
113. We are therefore satisfied that a reasonable jury examining the
totality of the circumstances could find, in accordance with Lissau,
that a hostile work environment confronted Spriggs during his first
term of employment with Diamond.

                                     2.

   The evidence militates even more strongly in favor of Spriggs with
regard to his second term of employment. It was then that Stickell’s
incessant racial invective began to target Spriggs individually, and it
was also during this period that Stickell placed the picture of the mon-
key in the NAG book for Spriggs to find. Spriggs continued to subjec-
tively perceive his work environment as racially hostile, as evidenced
by his complaints to the District Manager that he was "outraged" by

Manager. In actuality, however, the relevant portion of the deposition
testimony is not as clear-cut as the district court apparently believed:
    Q. At any point in time, did you hand any letter or communica-
    tion to Diamond Auto after you left in September or even before
    September of 1995 complaining of any kind of racial abuse?
    A.   After ’95 you are asking?
    Q.   I’m asking at the time you left the first time.
    A.   Not that I can recall.
J.A. 184.
   We note at the outset that the time frame referenced in the deposition
is unclear; the initial question was apparently meant to cover the entirety
of Spriggs’s tenure with Diamond, but the follow-up seems to limit the
inquiry to the specific date of separation. In contrast, the affidavit refers
solely to complaints that Spriggs made while he was still in Diamond’s
employ. More importantly, the deposition testimony addresses only those
complaints conveyed by "letters" or "communications" of a sort that
could physically be "handed" to a Diamond representative. Oral com-
plaints, whether made in person or telephonically, were patently outside
the scope of the questioning. We discern no inconsistency between
Spriggs’s affidavit and his deposition testimony; hence, the rule in Rohr-
bough has no application here.
10                  SPRIGGS v. DIAMOND AUTO GLASS
the picture incident and that Stickell’s conduct otherwise offended
him. J.A. 117. In light of the record before us, a reasonable jury could
find that Spriggs was subjected to a hostile work environment during
his second term of employment with Diamond.

                                   B.

   Employers are not automatically liable for acts of harassment lev-
ied by supervisors against subordinates. See Meritor Sav. Bank, FSB
v. Vinson, 477 U.S. 57, 72 (1986). Rather, there must be some basis
in law for imputing the acts of the supervisor to the employer. Where
an employee suffers a tangible employment action at the hands of his
supervisor (or successively higher authority) as the result of prohib-
ited discrimination, then the employer may be held liable on the
premise that the supervisor acted within the scope of his agency. See
Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 762-63 (1998).8 Tan-
gible employment actions, the Supreme Court has said, "fall within
the special province of the supervisor. . . . [They] are the means by
which the supervisor brings the official power of the enterprise to
bear on subordinates." Id. at 762. Hence, "a tangible employment
action taken by the supervisor becomes for Title VII purposes the act
of the employer." Id.

   A hostile work environment claim, however, typically encom-
passes conduct outside the realm of tangible employment actions. See
Ellerth, 524 U.S. at 751, 753-54 (distinguishing so-called "quid pro
quo" claims involving realized threats of adverse employment actions
from hostile work environment claims arising from "bothersome
attentions or [offensive] remarks . . . preceding the employment deci-
sion"). An employer does not, of course, prevail under Title VII by
the fortuity of no tangible employment action having been taken
against the complainant, but the standard for imposing liability is
made more stringent by the availability of an affirmative defense. The
employer may escape liability if it can demonstrate, by a preponder-
  8
   A "tangible employment action" occurs whenever "a significant
change in employment status" is effected, "such as hiring, firing, failing
to promote, reassignment with significantly different responsibilities, or
a decision causing a significant change in benefits." Ellerth, 524 U.S. at
761.
                    SPRIGGS v. DIAMOND AUTO GLASS                      11
ance of the evidence, that (1) it "exercised reasonable care to prevent
and correct promptly any harassing behavior"; and (2) the plaintiff
"unreasonably failed to take advantage of any preventive or corrective
opportunities provided by the employer or to avoid harm otherwise."
Id. at 765; Faragher v. City of Boca Raton, 524 U.S. 775, 807 (1998).9

                                    1.

  Spriggs presents no argument that he was the subject of a tangible
employment action during his first term at the Forestville store.10 In
  9
    Although Ellerth and Faragher each specifically dealt with claims of
sexual harassment, the developing consensus is that the holdings therein
apply with equal force to other types of harassment claims under Title
VII. See Allen v. Michigan Dep’t of Corr., 165 F.3d 405, 411 (6th Cir.
1999) (Ellerth and Faragher affirmative defense permitted in response
to claim of racial harassment); Deffenbaugh-Williams v. Wal-Mart
Stores, Inc., 156 F.3d 581, 593 (5th Cir. 1998) (same), opinion vacated
sub nom. Williams v. Wal-Mart Stores, Inc., 169 F.3d 215 (5th Cir.
1999), reinstated in pertinent part, Williams v. Wal-Mart Stores, Inc.,
182 F.3d 333 (5th Cir. 1999); Wright-Simmons v. City of Oklahoma City,
155 F.3d 1264, 1270 (10th Cir. 1998) (same). This notwithstanding the
dissenters’ admonition in Ellerth that the approach endorsed by the Court
would cause "employer liability under Title VII [to be] judged by differ-
ent standards depending upon whether a sexually or racially hostile work
environment is alleged." Ellerth, 524 U.S. at 767 (Thomas, J., dissent-
ing). We nonetheless agree with our sister circuits that Ellerth and
Faragher apply to the full range of harassment claims covered by Title
VII. In so concluding, we take solace in Justice Souter’s observation that
"[a]lthough racial and sexual harassment will often take different forms,
and standards may not be entirely interchangeable, we think there is good
sense in seeking generally to harmonize the standards of what amounts
to actionable harassment." Faragher, 524 U.S. at 787 n.1.
   10
      Diamond’s personnel records indicate that Spriggs quit shortly after
arriving late for work on September 7, 1995, upon being notified by
Stickell that a meeting addressing employee tardiness would be held the
ensuing Monday. A report from the state Office of Unemployment Insur-
ance confirms that a confrontation occurred between Spriggs and Stickell
regarding the former’s tardiness, but it also notes Diamond’s official
position that Spriggs was laid off for lack of work. From these and other
materials in the record, an inference arises that Diamond may have
12                  SPRIGGS v. DIAMOND AUTO GLASS
the absence of a tangible employment action, Diamond is permitted
to demonstrate its entitlement to the affirmative defense. Accordingly,
we must evaluate the care that Diamond exercised to prevent and cor-
rect Stickell’s abuse, in conjunction with any opportunity that Spriggs
may have had to avail himself of Diamond’s efforts.

   At the outset of his employment with Diamond, Spriggs was given
an employee handbook reciting the company’s policies with respect
to various matters such as leave, benefits, substance abuse, and gen-
eral conduct. Under the rubric of "Equal Opportunity," the handbook
provided, in pertinent part:

     Our goal is to establish and maintain a work environment
     free from discrimination, coercion, and harassment.

                                   ...

     Any discrimination in the workplace based upon member-
     ship in any protected classification is illegal and against
     Company policy. If you are aware of any violation of this
     policy, you should report it to any Company officer. Any
     infraction of this policy is a serious violation and will result
     in disciplinary action, up to and including termination.

J.A. 75. The "institution and enforcement" of such a policy, in con-
junction with an "adequate complaint procedure," aid the employer in
establishing that it has exercised reasonable care to prevent discrimi-
nation. See Brown v. Perry, 184 F.3d 388, 395 (4th Cir. 1999). How-
ever, the "mere promulgation" of an anti-harassment policy, no matter
how well-conceived, will not suffice to show the requisite level of
care where the employer has administered the policy in bad faith or
has rendered it ineffectual by acting unreasonably. See id. at 396.

acquiesced to Spriggs’s eligibility for unemployment benefits after
Spriggs contacted the company’s human resources department to com-
plain of Stickell’s abuse. Other than the happenstance of Stickell’s
involvement in the climactic incident, however, there is little evidence
that Spriggs’s initial departure was the immediate consequence of dis-
crete, racially motivated conduct.
                    SPRIGGS v. DIAMOND AUTO GLASS                         13
   Spriggs maintains that he complained to Bob Woods, the Office
Manager, concerning "Mr. Stickell’s use of profanity, verbal scream-
ing, and racial slurs at the Forestville store." J.A. 114. Woods then
met with Spriggs and Stickell, instructing the latter "not to use racist
language." Id. Notwithstanding the provision of the employee hand-
book relating to the reporting of such incidents, Woods made it clear
that the matter was to be resolved within the shop, warning Spriggs
that "[y]ou don’t call no fucking Jay [Shaffer, the District Manager
and Woods’s supervisor]." Id. Undaunted, Spriggs did contact Shaf-
fer, but to no avail. Shaffer downplayed the complaints, opining that
Stickell "did not mean anything by his language." Id. As a result of
Shaffer’s inaction, Stickell’s insults continued unabated until Spriggs
departed.

   Under these circumstances, a jury could rationally conclude that,
although Diamond’s institution of an anti-harassment policy repre-
sented a reasonable step toward preventing the type of abuse suffered
by Spriggs, the company unreasonably failed to correct Stickell’s
offending behavior by neglecting to enforce the policy. Diamond’s
entitlement to the affirmative defense is therefore a triable issue.11

                                     2.

   With regard to the second term of employment, the question of
imputation is somewhat more complex. At the outset, Spriggs con-
tends that his lockout by Stickell on February 10, 1997, see supra Part
I.A.2, constituted a tangible employment action precluding Dia-
mond’s assertion of the affirmative defense outlined in Ellerth and
Faragher. Spriggs points out that he was not paid following the lock-
out, thus qualifying Stickell’s decision as one "causing a significant
change in benefits." See Ellerth, 524 U.S. at 761, supra note 8. In
response, Diamond maintains that Spriggs’s employment terminated
  11
    Because the first prong of the affirmative defense has not been estab-
lished as a matter of law, we need not extensively consider whether
Spriggs unreasonably failed to take advantage of any opportunities that
Diamond may have offered to correct Stickell’s harassment. The evi-
dence is in conflict on this point, and it suffices to say that, if Spriggs’s
version of events is believed, he was never afforded the chance to partici-
pate in resolving the situation.
14                  SPRIGGS v. DIAMOND AUTO GLASS
prior to the lockout, i.e., when Spriggs walked off the job four days
earlier.

   The record before us is inadequate to determine with any certainty
whether Spriggs intended to resign by walking out, or whether Stick-
ell instead decided to suspend him as a result of the incident.12
Assuming, for the sake of argument, that the latter occurred, we are
nonetheless left to speculate as to the factors motivating Stickell’s
decision. See Lissau, 159 F.3d at 182 ("Tangible employment actions,
if not taken for discriminatory reasons, do not vitiate the affirmative
defense.").

   In any event, the issue of responsibility for Spriggs’s furlough,
though genuinely in dispute, is not one of material fact on which the
merits of this appeal may be judged. We so conclude because even
if no tangible employment action was taken against Spriggs, Diamond
plainly failed to sustain its burden on summary judgment to show that
it is entitled to the affirmative defense as a matter of law. A review
of the evidence pertinent to this latter point is therefore in order.

                                    a.

   As a consequence of Spriggs’s initial departure in September 1995
and the circumstances leading thereto, Diamond was aware of the ten-
sion surrounding his relationship with Stickell. Indeed, Spriggs was
persuaded to resume working for Diamond only after being assured
that Shaffer would do his best to control Stickell. In December 1996,
during one of Shaffer’s visits to the Forestville store, Spriggs related
the details of the NAG book incident, at which point it was obvious
that Stickell had not conformed his behavior to the required standard.
Spriggs had been outraged and offended by Stickell’s conduct, and he
communicated these feelings to Shaffer. Rather than attempting to
resolve the matter, however, Shaffer told Spriggs that Stickell’s
actions were nothing more than "typical Ernie." J.A. 117.
  12
    The distinction may be illusory if it is ultimately determined that
Spriggs quit, but Stickell discriminatorily refused to hire him back. Tan-
gible employment actions include those relating to hiring decisions. See
Ellerth, 524 U.S. at 761, supra note 8.
                    SPRIGGS v. DIAMOND AUTO GLASS                         15
   On Friday, February 7, 1997, the day after Spriggs walked out, he
participated in a three-way telephone conversation with Shaffer and
Stickell. During this discussion, Spriggs complained that he had been
"constantly subjected to racial slurs, insults, and abuse over the last
six months at my job by Mr. Stickell. These racial comments have
included the use of such words as Nigger, Black Bitch, and being cal-
led a monkey on an almost daily basis . . . ." J.A. 127. In response,
Shaffer continued to defend the supervisor’s behavior, insisting that
"Mr. Stickell does not mean the words to be taken in a negative way."
Id.

   The above conversation was documented in a letter from Spriggs
to Shaffer dated February 10, 1997.13 Two days later, Shaffer died
  13
     The district court erroneously characterized the February 10 letter as
"unsworn and hearsay not properly considered on a motion for summary
judgment." Mem. Op. at 7. To the contrary, Spriggs submitted the letter
with a properly executed affidavit affirming that the letter’s contents
were based on his personal knowledge and accurately reflected the Feb-
ruary 7 conversation.
   As incorporated by reference into the affidavit, the letter meets the
foundational requirements of Fed. R. Civ. P. 56(e) ("[A]ffidavits shall be
made on personal knowledge [and] shall set forth such facts as would be
admissible in evidence . . . . Sworn or certified copies of all papers or
parts thereof referred to in an affidavit shall be attached thereto or served
therewith."). In effect, the affidavit reasserts and verifies the statements
in the letter, each of which Spriggs could testify to at trial. Shaffer’s
statement of Stickell’s intent in making the offending remarks is likewise
admissible because it would be offered not to prove the truth of the mat-
ter asserted (that Stickell intended no offense), but to prove Shaffer’s
indifference. See Fed. R. Evid. 801(c).
   The lower court also perceived an inconsistency between the letter and
Spriggs’s deposition testimony. During his deposition, Spriggs was
asked, "It’s also true, is it not, that at no time did you talk about any
racial issues in that [February 7] phone call." Spriggs answered, "I don’t
recall that." J.A. 213. Counsel did not pursue the matter, so the meaning
of Spriggs’s response was not further defined. Spriggs could have meant
to say either "I don’t recall talking about any racial issues," or "my recol-
lection is not in agreement with your characterization," or even "I don’t
remember the conversation at all." In light of this ambiguity, there can
be no bona fide inconsistency; therefore, the rule in Rohrbough cannot
apply. See supra note 7.
16                 SPRIGGS v. DIAMOND AUTO GLASS
unexpectedly. The task of sorting through Shaffer’s effects at the
home office fell to Rutta as president and personal friend. Rutta found
the letter among the items on Shaffer’s desk, and he promptly con-
tacted Spriggs. Rutta and Spriggs discussed the latter’s concerns,
prompting Rutta to offer Spriggs the choice of transferring to another
store in Annapolis. By letter of February 25, 1997, Spriggs rejected
the transfer offer as imposing additional expense and inconvenience,
and he expressed his reluctance at resuming his duties alongside
Stickell.

   Diamond responded in writing on February 27, 1997, through its
Director of Human Resources, who assured Spriggs that Stickell
would be terminated if he engaged in further harassment or attempted
to retaliate against Spriggs in any way. Spriggs accepted these assur-
ances and returned to the Forestville store on March 10, 1997. There
he encountered Stickell and Frank Gilcken, the District Sales Man-
ager, who had been sent by Diamond to oversee the process. Spriggs
waited for two hours outside Stickell’s office, while Stickell and
Gilcken conferred therein.

   Gilcken carried with him a list of duties that Diamond expected
Spriggs to assume as a condition of his re-employment as a customer
service representative. Prior to Spriggs’s arrival, Stickell "spoke in a
gloating manner" concerning these duties, and he laughed in anticipa-
tion of Spriggs’s consternation at performing them. J.A. 122. The list
specified that the duties were to be completed by noon each day, a
deadline that even Stickell acknowledged was unrealistic:

     I’m shaking my head because all this wouldn’t be done
     before noon. This is something a CSR would do all through
     the day, not before noon. So I don’t know where that came
     from. I have never heard of that. As a manager, I can do all
     this stuff by 12 o’clock. Usually a CSR is an all day job,
     8:00 to 5:00.

J.A. 133. When Stickell presented Spriggs with the list, Spriggs ended
the meeting and asked to be taken home. Spriggs left the store, never
to return.
                   SPRIGGS v. DIAMOND AUTO GLASS                      17
                                   b.

   A rational trier of fact could readily conclude that Shaffer, upon his
discovery in December 1996 that Stickell was continuing to conduct
himself inappropriately, unreasonably failed to take corrective action.
As a result of Shaffer’s indifference, Spriggs was forced to endure
Stickell’s harassment until February 1997. Although Rutta thereafter
proposed to remedy the situation at the Forestville store, a jury could
reasonably infer from the events surrounding Spriggs’s attempted
return that Rutta’s efforts were insincere. Because Diamond has failed
to demonstrate that, as a matter of law, it acted with reasonable care
to promptly correct Stickell’s harassing behavior, it has not proved
itself entitled to the affirmative defense announced by the Supreme
Court in Ellerth and Faragher. The district court therefore erred in
awarding summary judgment to Diamond on Spriggs’s hostile work
environment claims arising from his second term of employment.

                                  IV.

   Spriggs contends that his lockout by Stickell on Monday, February
10, 1997, was in retaliation for the telephone conversation the previ-
ous Friday, during which Spriggs asserted his rights under § 1981 by
complaining to Shaffer about Stickell’s behavior.14 To prove a prima
facie case of retaliation, Spriggs must show that (1) he engaged in
protected activity; (2) he suffered an adverse employment action at
the hands of Diamond; and (3) Diamond took the adverse action
because of the protected activity. See Gibson v. Old Town Trolley
Tours of Washington, D.C., Inc., 160 F.3d 177, 180 (4th Cir. 1998).
Once Spriggs establishes the elements of his prima facie case, the bur-
den shifts to Diamond to proffer evidence of a legitimate, non-
discriminatory reason for taking the adverse employment action. See
Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 120 S. Ct.
2097, 2106 (2000) (citing McDonnell Douglas Corp. v. Green, 411
U.S. 792, 802 (1973)); Hawkins, 203 F.3d at 281 n.1 (applying
McDonnell Douglas framework to § 1981 retaliation claims).
  14
    Because Spriggs neglected to mention this claim in his EEOC
charge, he cannot seek redress pursuant to Title VII. Instead, he may
only proceed under § 1981. See supra note 4.
18                 SPRIGGS v. DIAMOND AUTO GLASS
   Spriggs has sufficiently shown that he asserted his rights under
§ 1981 by attempting to induce Shaffer to initiate corrective action
against Stickell. The evidence, taken in the light most favorable to
Spriggs, would also support a finding that the lockout was an adverse
employment action, i.e., a suspension, instead of a mere denial of
access to a former employee. See supra Part III.B.2. Because the
lockout occurred hot on the heels of the protected activity, it would
be eminently reasonable to infer that the latter engendered the former.
Indeed, this conclusion is bolstered by the February 10, 1997 letter
that Spriggs wrote after the lockout. In describing the events of that
morning, Spriggs told Shaffer, "You were absolutely correct in
informing me . . . that Mr. Stickell would now ride me a lot harder
after our three-way conversation on Friday." J.A. 127. Spriggs added
that, upon his return home, "Mr. Stickell telephoned and stated to me
that he was not going to change and that nothing is going to change
at the Forrestville [sic] location." J.A. 128.

   All of the elements of the prima facie case thus stand adequately
proved at this stage of the proceedings. For its part, Diamond has not
yet attempted to proffer a legitimate, non-discriminatory reason for its
adverse employment action, instead relying on its position that the
lockout constituted no such action. Inasmuch as Diamond has not
proved its position to be correct as a matter of law, it is not entitled
to summary judgment on the retaliation claim.

                                  V.

   Lastly, we address Spriggs’s contention that the events of March
10, 1997, culminating in his receipt of the lengthy list of new job
responsibilities, resulted in his constructive discharge from Diamond.
To sustain his claim, Spriggs must demonstrate that Diamond "delib-
erately made his working conditions intolerable in an effort to induce
him to quit." Amirmokri v. Baltimore Gas & Elec. Co., 60 F.3d 1126,
1132 (4th Cir. 1995) (citations and internal quotation marks omitted).

   Stickell’s own testimony regarding the nature of the assigned tasks,
see supra Part III.B.2.a, permits a reasonable inference that Spriggs
would have returned to intolerable working conditions. Moreover, a
jury could reasonably conclude that Stickell’s laughing and gloating
in connection with the duty list evidenced the requisite intent on Dia-
                   SPRIGGS v. DIAMOND AUTO GLASS                      19
mond’s part. Though the list did not originate with Stickell, he pre-
sented it to Spriggs with Gilcken’s approval, and it was exceedingly
clear to all concerned that Stickell would be charged with ensuring
that Spriggs adhered to his new assignments. To be sure, a jury would
not be compelled to find a constructive discharge under these circum-
stances, but neither would it act unreasonably in doing so. The district
court’s grant of summary judgment was therefore inappropriate.

                                  VI.

   Genuine issues of material fact abound throughout this case con-
cerning almost every aspect of the claims advanced by Spriggs. Con-
sequently, we vacate the district court’s entry of summary judgment
for Diamond with respect to Spriggs’s claims pursuant to § 1981 and
Title VII for a hostile work environment arising out of his second
term of employment, and for constructive discharge. We likewise
vacate the judgment below as to Spriggs’s other claims under § 1981
for a hostile work environment arising out of his first term of employ-
ment, and for retaliation. The case is remanded to the district court for
trial.15

                                        VACATED AND REMANDED
  15
    Spriggs has requested that, on remand, venue be transferred to the
Greenbelt Division of the District of Maryland. Spriggs has not shown,
however, that he will be substantially inconvenienced by the case being
tried in the Baltimore Division; we thus deny his request.